[ex104formoftimebasedrsua001.jpg]
PARKWAY, INC. AND PARKWAY OPERATING PARTNERSHIP LP 2016 OMNIBUS EQUITY INCENTIVE
PLAN RESTRICTED STOCK UNIT AGREEMENT GRANT NOTICE Parkway, Inc., a Maryland
corporation (the “Company”), pursuant to the Parkway, Inc. and Parkway Operating
Partnership LP 2016 Omnibus Equity Incentive Plan (as it may be amended from
time to time, the “Plan”), hereby grants to the holder listed below (the
“Participant”), an award of restricted stock units (the “RSUs”). Each RSU
represents the right to receive one (1) share of common stock of the Company
(each, a “Share”) in accordance with the terms and conditions hereof if
applicable vesting conditions are satisfied. This award of RSUs is subject to
all of the terms and conditions set forth in this Restricted Stock Unit
Agreement Grant Notice (the “Grant Notice”), the Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (together with the Grant Notice, the
“Agreement”), the Plan, and the Employment Agreement, by and between the Company
and the Participant (as it may be amended from time to time, the “Employment
Agreement”) each of which is incorporated herein by reference. Each RSU is
hereby granted in tandem with a corresponding Dividend Equivalent, as further
described in Exhibit A. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Agreement. Participant:
Grant Date: Total Number of RSUs: Vesting Commencement Date: Vesting Schedule:
[25% of the RSUs shall vest on each of the days immediately prior to the first
(1st), second (2nd), third (3rd), and fourth (4th) anniversaries of the Vesting
Commencement Date] OR [1/3 of the RSUs shall vest on each of the days
immediately prior to the first (1st), second (2nd), and third (3rd)
anniversaries of the Vesting Commencement Date], subject to continued Service
through the applicable vesting date; the number of RSUs that vest on an
applicable vesting date shall be rounded to the nearest whole number, provided
you cannot vest in more than the number of RSUs covered by this Agreement.
Notwithstanding the foregoing, if the Participant experiences a termination of
Service by the Company without Cause or by the Participant for Good Reason, in
either case other than a CIC Termination, the Participant shall vest in the
number of RSUs that otherwise would have vested under the foregoing vesting
schedule during the [twelve (12)-month][eighteen (18)-month] period following
the date of the Participant’s termination of Service, subject to the
Participant’s satisfaction of the conditions described in the Employment
Agreement (including, without limitation, the Participant’s execution of a
general release and waiver and compliance with restrictive covenants, as
described in the Employment Agreement). Termination of RSUs and Dividend
Equivalents: If the Participant experiences a termination of Service prior to
the applicable vesting date, all RSUs that have not become vested on or prior to
the date of such termination of Service (after taking



--------------------------------------------------------------------------------



 
[ex104formoftimebasedrsua002.jpg]
into consideration any vesting that may occur in connection with such
termination of Service, if any), and all Dividend Equivalents associated with
such RSUs, in each case will thereupon be automatically forfeited by the
Participant without payment of any consideration therefor. [Signature Page
Follows]



--------------------------------------------------------------------------------



 
[ex104formoftimebasedrsua003.jpg]
By his signature below, the Participant agrees to be bound by the terms and
conditions of the Plan and this Agreement. The Participant has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of the Agreement and the Plan. The Participant hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or the Agreement. In
addition, by signing below, the Participant also agrees that the Company, in its
sole discretion, may satisfy any withholding obligations in accordance with
Section 3.1of this Agreement by (i) withholding Shares otherwise issuable to the
Participant upon full vesting of the RSUs, (ii) instructing a broker on the
Participant’s behalf to sell Shares otherwise issuable to the Participant upon
vesting of the RSUs and submit the proceeds of such sale to the Company, or
(iii) using any other method permitted by Section 3.1 of the Agreement or the
Plan. If the Participant is married, his spouse has signed the Consent of Spouse
attached hereto as Exhibit B. PARKWAY, INC. PARTICIPANT By: Print Name: Print
Name: Title: Address: By: Print Name: Title:



--------------------------------------------------------------------------------



 
[ex104formoftimebasedrsua004.jpg]
A-1 EXHIBIT A TO RESTRICTED STOCK UNIT AGREEMENT GRANT NOTICE RESTRICTED STOCK
UNIT AWARD AGREEMENT ARTICLE I. GENERAL 1.1 Incorporation of Terms of Plan. The
RSUs are subject to the terms and conditions of the Plan, which are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control. 1.2 Defined Terms. Wherever the
following terms are used in this Agreement they shall have the meanings
specified below, unless the context clearly indicates otherwise. Capitalized
terms not specifically defined herein shall have the meanings specified in the
Plan and the Grant Notice to which this Restricted Stock Unit Award Agreement is
attached. (a) “CIC Termination” shall have the meaning provided in the
Employment Agreement. (b) “Good Reason” shall have the meaning provided in the
Employment Agreement. ARTICLE II. TERMS AND CONDITIONS OF RSUS AND DIVIDEND
EQUIVALENTS 2.1 Grant of RSUs. Upon the terms and conditions set forth in the
Plan, this Agreement, and the Employment Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company hereby grants to the Participant
an award of RSUs, together with an equivalent number of tandem Dividend
Equivalents, under the Plan. In consideration of this grant of RSUs, the
Participant agrees to render faithful and efficient services to the Company or
its affiliates. Unless and until the RSUs have fully vested in the manner set
forth in the Grant Notice, the Participant will have no right to receive any
Shares or other payment in respect of the RSUs. 2.2 Vesting of RSUs. (a) Subject
to Sections 2.2(b) and 2.4 hereof, the RSUs shall vest and become
nonforfeitable, if at all, in accordance with the terms and conditions set forth
in the Grant Notice. (b) If the Participant experiences a termination of Service
as a result of a CIC Termination, all RSUs that have not become vested on or
prior to the date of such termination of Service, and all Dividend Equivalents
associated with such RSUs, will immediately vest and become nonforfeitable upon
the occurrence of such termination of Service. 2.3 Payment of RSUs. As soon as
administratively practicable following the vesting of any RSUs pursuant to
Section 2.2 hereof, but in no event later than thirty (30) days after such
vesting date (for the avoidance of doubt, this deadline is intended to comply
with the “short term deferral” exemption from Code Section 409A), the Company
shall deliver to the Participant (or any transferee permitted under Section 3.3
below) a number of Shares equal to the number of RSUs subject to this award or
RSUs that fully vest on the applicable vesting date (either by delivering one or
more certificates for such Shares or



--------------------------------------------------------------------------------



 
[ex104formoftimebasedrsua005.jpg]
A-2 by entering such Shares in book entry form, as determined by the Committee
in its sole discretion). Notwithstanding the foregoing, if Shares cannot be
issued pursuant to Section 19 of the Plan (or any successor provision thereto)
or are delayed under Section 2.5 below, the Shares shall be issued pursuant to
the preceding sentence as soon as administratively practicable after the
Committee determines that Shares can be issued in accordance with such Section.
In no event shall any such delay in the issuance of Shares impact the payment
timing applicable to Dividend Equivalents payable in cash. 2.4 Forfeiture and
Termination of RSUs and Dividend Equivalents. All RSUs and Dividend Equivalents
granted under this Agreement shall be forfeited and terminated as set forth in
the Grant Notice. 2.5 Conditions to Delivery of Shares. The Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares deliverable hereunder prior to fulfillment of the conditions
set forth in Section 19 of the Plan. In the event that the Company delays a
distribution or payment in settlement of RSUs because it determines that the
issuance of Shares in settlement of such RSUs will violate federal securities
laws or other applicable law, such distribution or payment shall be made at the
earliest date at which the Company reasonably determines that the making of such
distribution or payment will not cause such violation, as required by Treasury
Regulation Section 1.409A- 2(b)(7)(ii). No payment shall be delayed under this
Section 2.5 if such delay will result in a violation of Code Section 409A. 2.6
Rights as Stockholder. The holder of the RSUs shall not be, nor have any of the
rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs or any
Shares underlying the RSUs unless and until such Shares shall have been issued
by the Company and are held of record by such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan. 2.7 Dividend Equivalents. (a) Each RSU
granted hereunder is hereby granted in tandem with a corresponding Dividend
Equivalent that shall remain outstanding from the Grant Date through the earlier
to occur of (i) the termination or forfeiture for any reason of the RSU to which
such Dividend Equivalent corresponds or (ii) the delivery to the Participant of
the Shares underlying the RSU to which such Dividend Equivalent corresponds. (b)
The Participant shall not be entitled to any payment under a Dividend Equivalent
with respect to any dividend with an applicable record date that occurs prior to
the Grant Date or after the termination of such RSU for any reason, whether due
to payment, forfeiture of the RSU, or otherwise. Dividend Equivalents and any
amounts that may become distributable in respect thereof shall be treated
separately from the RSUs and the rights arising in connection therewith for
purposes of the designation of time and form of payments required by Code
Section 409A. (c) Each Dividend Equivalent (i) shall become payable if and when
the RSU to which such Dividend Equivalent relates vests and (ii) shall be paid
in cash, unless otherwise determined by the Committee, at the time of settlement
of the underlying RSU in an amount equal to the total dividends per Share with
applicable record dates occurring over the period during which such Dividend
Equivalent was outstanding, as set forth in Section 2.7(b) above. If the RSU
linked to a Dividend Equivalent fails to vest and is forfeited for any reason,
then (x) the linked Dividend Equivalent shall be forfeited as well; (y) any
amounts otherwise payable in respect of such Dividend Equivalent shall be



--------------------------------------------------------------------------------



 
[ex104formoftimebasedrsua006.jpg]
A-3 forfeited without payment; and (z) the Company shall have no further
obligations in respect of such Dividend Equivalent. ARTICLE III. MISCELLANEOUS
PROVISIONS 3.1 Tax Withholding. The Company shall have the authority and the
right to deduct or withhold, or to require the Participant to remit to the
Company (including without limitation, as provided in the Agreement), an amount
sufficient to satisfy all applicable federal, state, and local taxes (including
without limitation any income and employment tax obligations) required by law to
be withheld (if any) with respect to any taxable event arising in connection
with the RSUs and/or the Dividend Equivalents. The Company shall not be
obligated to deliver any new certificate representing Shares to the Participant
or the Participant’s legal representative or to enter such Shares in book entry
form unless and until the Participant or the Participant’s legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
and local taxes applicable to the taxable income of the Participant arising in
connection with the RSUs or payments thereunder. 3.2 Administration. The
Committee shall have the power to interpret the Plan and this Agreement as
provided in the Plan. All interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Participant, the
Company, and all other interested persons. 3.3 Grant Not Transferable. Without
limiting the generality of any other provision hereof, the RSUs and the Dividend
Equivalents shall be subject to the restrictions on transferability set forth in
Section 18(d) of the Plan. 3.4 Adjustments. The Participant acknowledges that
the RSUs and the Dividend Equivalents are subject to modification and
termination in certain events as provided in this Agreement and Sections 14 and
15 of the Plan. 3.5 Severability. In the event that any provision in this
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement, which shall remain in
full force and effect. 3.6 Tax Consultation. The Participant understands that
the Participant may suffer adverse tax consequences in connection with the RSUs
and/or Dividend Equivalents granted pursuant to this Agreement (and any Shares
issuable or amounts payable with respect thereto). The Participant represents
that the Participant has consulted with any tax consultants the Participant
deems advisable in connection with the RSUs and Dividend Equivalents and the
issuance of Shares and making of payments with respect thereto and that the
Participant is not relying on the Company for any tax advice. 3.7 Participant’s
Representations. The Participant shall, if required by the Company, concurrently
with the issuance of any securities hereunder, make such written representations
as are deemed necessary or appropriate by the Company and/or the Committee. 3.8
Section 409A. (a) General. To the extent that the Committee determines that any
RSUs and/or Dividend Equivalents may not be exempt from or compliant with Code
Section 409A, the Committee



--------------------------------------------------------------------------------



 
[ex104formoftimebasedrsua007.jpg]
A-4 may amend this Agreement in a manner intended to preserve the intended tax
treatment of the RSUs and/or Dividend Equivalents and avoid the imposition of
penalties under Code Section 409A by causing the RSUs and Dividend Equivalents
(as applicable) to comply with the requirements of Code Section 409A or an
exemption therefrom (including amendments with retroactive effect), or take any
other actions as it deems necessary or appropriate in accordance with the
foregoing. To the extent applicable, this Agreement shall be interpreted in
accordance with the provisions of Code Section 409A. Notwithstanding anything
herein to the contrary, the Participant expressly agrees and acknowledges that
in the event that any taxes are imposed under Code Section 409A in respect of
any compensation or benefits payable to the Participant, then (i) the payment of
such taxes shall be solely the Participant’s responsibility; (ii) neither the
Company nor any of its past or present directors, officers, employees, or agents
shall have any liability for any such taxes; and (iii) the Participant shall
indemnify and hold harmless, to the greatest extent permitted under law, each of
the foregoing from and against any claims or liabilities that may arise in
respect of any such taxes. (b) Potential Six-Month Delay. Notwithstanding
anything to the contrary in this Agreement, no Shares (or other amounts) shall
be paid to the Participant during the six (6)-month period following the
Participant’s “separation from service” (within the meaning of Code Section
409A, and Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”)
to the extent that the Company determines that the Participant is a “specified
employee” (within the meaning of Code Section 409A) at the time of such
Separation from Service and that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Code
Section 409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first (1st) business day following
the end of such six (6)-month period (or such earlier date upon which such
amount can be paid under Code Section 409A without being subject to such
additional taxes), the Company shall pay to the Participant in a lump-sum all
Shares (or other amounts) that would have otherwise been payable to the
Participant during such six (6)-month period under this Agreement. 3.9
Amendment, Suspension, and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended, or terminated at any time or from time to time by the Committee or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension, or termination of this Agreement
shall adversely affect the RSUs or the Dividend Equivalents in any material way
without the prior written consent of the Participant. 3.10 Not a Contract of
Service Relationship. Nothing in this Agreement or in the Plan shall confer upon
the Participant any right to continue to serve as an Employee, Director,
Consultant, or other service provider of the Company or any of its affiliates or
shall interfere with or restrict in any way the rights of the Company and its
affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an affiliate and the Participant. 3.11
Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs, the Dividend
Equivalents, and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.



--------------------------------------------------------------------------------



 
[ex104formoftimebasedrsua008.jpg]
A-5 3.12 Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, the Exchange Act, and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, as well as all applicable state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs and Dividend Equivalents are granted, only in such a
manner as to conform to such laws, rules, and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules, and regulations. 3.13
Limitation on the Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its affiliates with respect to amounts credited and
benefits payable, if any, with respect to the RSUs, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
RSUs, as and when payable hereunder. 3.14 Successors and Assigns. The Company or
any affiliate may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company and its affiliates. Subject to the
restrictions on transfer set forth in Section 3.3 hereof, this Agreement shall
be binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns. 3.15 Entire Agreement. The Plan, the Employment
Agreement, and this Agreement (including all Exhibits thereto or hereto, if any)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and its affiliates and the
Participant with respect to the subject matter hereof. 3.16 Notices. Any notice
to be given under the terms of this Agreement to the Company shall be addressed
to the Company in care of the Secretary of the Company at the Company’s
principal office, and any notice to be given to the Participant shall be
addressed to the Participant at the Participant’s last address reflected on the
Company’s records. Any notice shall be deemed duly given when sent via email or
when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service. 3.17 Governing Law and
Venue. The laws of the State of Maryland shall govern the interpretation,
validity, administration, enforcement, and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws. The Participant agrees that the exclusive venue for any
disputes arising out of or related to this Agreement shall be the state or
federal courts located in Orlando, Florida. 3.18 Titles. Titles are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of this Agreement.



--------------------------------------------------------------------------------



 
[ex104formoftimebasedrsua009.jpg]
B-1 EXHIBIT B TO RESTRICTED STOCK UNIT AGREEMENT GRANT NOTICE CONSENT OF SPOUSE
I, _______________, spouse of _______________, have read and approve the
Restricted Stock Unit Agreement Grant Notice (the “Grant Notice”) to which this
Consent of Spouse is attached and the Restricted Stock Unit Award Agreement
attached to the Grant Notice (together with the Grant Notice, the “Agreement”).
In consideration of issuing to my spouse the RSUs and Dividend Equivalents set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement and any RSUs, Dividend Equivalents, Shares, or cash issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement. Dated: Signature of Spouse



--------------------------------------------------------------------------------



 